UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BURBERRY LIMITED; GUERLAIN, SOCIÉTÉ PAR
 ACTIONS SIMPLIFIÉE (SAS); GUERLAIN, INC.;
 HERMÈS INTERNATIONAL; KENZO; LVMH
 FRAGRANCE BRANDS; MICHAEL KORS, L.L.C.;
 PARFUMS CHRISTIAN DIOR; and PRL USA
 HOLDINGS, INC.,
                                                                   CIVIL ACTION NO.
                            Plaintiffs,
                                                                    19 CV 6445 (JMF)
                -against-

 VARIOUS JOHN DOES, JANE DOES, and
 XYZ COMPANIES,

                            Defendants.


                            PRELIMINARY INJUNCTION ORDER

        This action having been commenced by Burberry Limited; Guerlain, Société Par Actions

Simplifiée (SAS); Guerlain, Inc.; Hermès International; Kenzo; LVMH Fragrance Brands; Michael

Kors, L.L.C.; Parfums Christian Dior; and PRL USA Holdings, Inc. (collectively “Plaintiffs”) on

September 12, 2019 against Defendants Various John Does, Jane Does, and XYZ Companies, at

264 Canal Street, New York, New York 10013; 416 Broadway, New York, New York 10013; 419

Broadway, New York, New York 10013; 421 Broadway, New York, New York 10013; Canal Street

Between Church Street and Broadway, New York, New York 10013; Corners of Greene & Canal

Streets, Mercer & Canal Streets, and Broadway & Canal Street, New York, New York 10013; and

Vehicles on Mercer Street, North of Canal Street, New York, New York 10013: Black BMW Sedan,

North Carolina License Plate No. FJL-2561;White Ford Van, New York License Plate No. GST

2090; and Red Dodge Minivan, New York License Plate No. HZU 1826, alleging trademark

counterfeiting and infringement of Plaintiffs’ Federally Registered Trademarks (defined below) and

charging defendants with, inter alia, trademark counterfeiting, infringement, dilution and false

                                              -1-
advertising, and a copy of the Summons, Amended Complaint, Seizure Order, and all supporting

papers having been served upon certain of the defendants during civil seizures at the following

locations on September 14, 2019: 264 Canal Street, New York, New York 10013; 416 Broadway,

New York, New York 10013; 419 Broadway, New York, New York 10013; White Ford Van, New

York License Plate No. GST 2090, discovered on Lispenard Street, New York, New York 10013;

Red Dodge Minivan, New York License Plate No. HZU 1826, located on Mercer Street, North of

Canal Street, New York, New York 10013; and Black Toyota SUV, Ohio License Plate No. HLH-

1937, in front of 325A Canal Street, New York, New York 10013 (collectively referred to as

“Defendants”);

        It appearing to the Court that it has jurisdiction over the subject matter of this action, over

Plaintiffs and over Defendants;

        The Court having considered the Amended Complaint and the exhibit thereto, Plaintiffs’

Order To Show Cause and accompanying papers and the defendants at the above addresses failing

to appear at the hearing on September 25, 2019 after receiving notice of the same on September 14,

2019; and

        It further appears that Defendants are, inter alia, counterfeiting and infringing Plaintiffs’

Federally Registered Trademarks, in violation of 15 U.S.C. § 1114 and will continue to counterfeit

and infringe Plaintiffs’ Federally Registered Trademarks unless restrained by Order of this Court.

        Accordingly, the Court concludes as a matter of law:

        1.      This Court has jurisdiction over the subject matter of all counts of this action and

over all the parties hereto;

        2.      Plaintiffs have established a prima facie case of ownership of Plaintiffs’ Federally

Registered Trademarks;



                                                 -2-
       3.        Plaintiffs are likely to prevail on the merits of this action in showing that Defendants

are counterfeiting and infringing Plaintiffs’ Federally Registered Trademarks in violation of 15

U.S.C. § 1114;

       4.        Defendants’ actions have caused and will continue to cause immediate and

irreparable harm, loss, and damage before a full trial on the merits can be held, in that monetary

compensation will not afford adequate relief to Plaintiffs for Defendants’ continuing acts of

counterfeiting and trademark infringement;

       5.        The harm to Plaintiffs from the denial of this request for a Preliminary Injunction

would outweigh the harm to the legitimate interests of Defendants against whom the Order would

be issued and to any third parties; and

       6.        The public interest would best be served by granting this Preliminary Injunction

prior to a full trial on the merits or a default judgment against Defendants.

       NOW THEREFORE, it is hereby ORDERED as follows that:

       1. The Defendants and their respective principals, officers, agents, servants, employees,

and attorneys, and all persons in concert and participation with them are hereby restrained and

enjoined, pending termination of this action:

                 (a)    From using Plaintiffs’ Federally Registered Trademarks, including but not

       limited to:

BURBERRY LIMITED

   TRADEMARK           REGISTRATION        REGISTRATION                          GOODS
   TRADEMARK             NUMBER                DATE
    BURBERRY                259,571           6-Aug-1929        Piece goods - namely, cloths, and stuffs of
                                                                         wool, worsted, or hair.

    BURBERRY                260,843           27-Aug-1929        Clothing - namely, coats and topcoats for
                                                                men, women, and children; jackets for men,
                                                               women, and children; breeches for boys; suits
                                                                  for men and boys; waistcoats for men,
                                                               women, and children; overalls for women and


                                                  -3-
                                      children; skirts for outer wear for women and
                                     children; capes for men, women, and children;
                                      hats and caps for men, women, and children;
                                       bonnets for children, hoods and toques for
                                        men, women, children; neckties for men,
                                     women, and children; stockings and socks for
                                          men, women, and children; braces and
                                       suspenders for men and children; belts for
                                       outer wear for men, women, and children;
                                      boots of rubber and fabric or combinations of
                                     these materials for men, women, and children;
                                        shoes and slippers of leather, rubber, and
                                      fabric or combinations of these materials for
                                       men, women, and children; gloves for men,
                                       women, and children, of leather and fabric.

BURBERRY   1,133,122   15-Apr-1980    Handbags, travelling bags, leather travelling
                                     cases, attache cases, leather briefcases, purses,
                                                pocket wallets, umbrellas.

BURBERRY   1,607,316   24-Jul-1990     Spectacles, sunglasses, fitted cases, frames
                                     and lenses, all for sunglasses or for spectacles.

BURBERRY   1,747,765   19-Jan-1993       Wrist watches and straps and bracelets
                                                therefor, and cuff links.

BURBERRY   2,624,684   24-Sep-2002      Retail store services featuring clothing,
                                        watches, sunglasses, accessories, shoes,
                                        luggage, leather goods, and fragrance.

BURBERRY   2,629,931   8-Oct-2002    Fragrance; non-medicated toilet preparations,
                                      namely, perfumes, eau de cologne, and toilet
                                        water, cosmetic preparations for the hair,
                                     namely, shampoos, soaps for the body, shower
                                           gels and bath gels and bath foams;
                                        antiperspirants and deodorants; shaving
                                                      preparations.

BURBERRY   2,875,336   17-Aug-2004    Sunglasses, combined sunglasses, spectacles,
                                     optical glasses, fitted frames and lenses for the
                                         aforesaid goods; cases and holders for the
                                       aforesaid goods; parts and fittings for all the
                                           aforesaid goods; cases and holders for
                                        portable computers and mobile telephones;
                                       watches, clocks and parts and fittings for all
                                      the aforesaid goods, wrist watches and straps
                                        and bracelets therefor and pocket watches,
                                      jewelry, imitation jewellery, tie-pins and cuff
                                           links; and jewelry boxes, hat and shoe
                                          ornaments all made of precious metal or
                                                      coated therewith.

BURBERRY   3,879,249   23-Nov-2010     Articles of outer clothing, namely, coats,
                                     jackets, rainwear, ponchos, gilets, detachable
                                     coat linings, raincoats; blousons; casual coats;
                                         polo shirts; blouses; dresses; pyjamas;

                           -4-
                                     knitwear, namely, jerseys, jumpers, cardigans,
                                      sweaters, knitted leggings; shorts; trousers;
                                     suits; skirts; jackets; articles of underclothing,
                                      namely, boxer shorts, lingerie, loungewear,
                                         nightwear, underwear, undergarments;
                                     hosiery; headwear; footwear; sports clothing,
                                     namely, sweat pants, sweat shirts, swimwear;
                                         sports footwear; tracksuits; ready-made
                                       linings, namely, finished textile linings for
                                     garments; ties; clothing belts; wraps; scarves;
                                                 shawls and stoles; gloves.

BURBERRY   3,898,440   4-Jan-2011       Articles made from material and textile,
                                         namely, bed blankets, blanket throws,
                                        children's blankets, lap blankets, towels,
                                             handkerchiefs, cushion covers.

BURBERRY   4,004,568   2-Aug-2011      Cosmetics; aftershave preparations; non-
                                        medicated preparations for the bath and
                                       shower, body care preparations, skin care
                                        preparations, nail care preparations and
                                      accessories; room fragrances; baby creams,
                                                   lotions, shampoos.

BURBERRY   4,212,001   25-Sep-2012    Visual and audio recordings featuring music,
                                        video, animation, voice, still photography;
                                     digital music downloadable from the internet;
                                         custom manufacture of clothing, custom
                                        manufacture of accessories, namely, bags,
                                           briefcases, handbags, wallets, purses,
                                     document holders, bags and cases for makeup,
                                         key rings, luggage, umbrellas, cases and
                                       holders for electronic devices, eyewear and
                                          cases for eyewear, belts; entertainment
                                         services, namely, production and online
                                          distribution of sound, music, and video
                                      recordings in the fields of music and fashion;
                                     providing non- downloadable music and video
                                      recordings in the fields of music and fashion
                                        for others via a global computer network;
                                       production and distribution of videos in the
                                     fields of music and fashion; design of clothing
                                            and fashion accessories for others.

BURBERRY   510,077     24-May-1949     Clothing - namely, coats and topcoats for
                                      men, women, and children; jackets for men,
                                     women, and children; breeches for boys; suits
                                         for men and boys; waistcoats for men,
                                     women, and children; skirts for outer wear for
                                     women and children; capes for men, women,
                                     and children; hats and caps for men, women,
                                     and children; bonnets for children; hoods and
                                         toques for men, women, and children;
                                        neckties for men, women, and children;
                                       stockings and socks for men, women, and
                                     children; braces and suspenders for men and

                           -5-
                                     children; belts for outer wear for men, women,
                                         and children; boots for men, women, and
                                             children, of leather and rubber or
                                        combinations of these materials; shoes and
                                        slippers for men, women, and children; of
                                      leather, rubber, and fabric or combinations of
                                      these materials; gloves for men, women, and
                                               children of leather and fabric.

BURBERRY   3,029,220   13-Dec-2005    Non-medicated toilet preparations, namely,
  BRIT                                perfumes, eau de cologne, and toilet water,
                                      shower gels and bath gels and bath foams;
                                       antiperspirants and deodorants; shaving
                                                    preparations.

BURBERRY   3,910,300   25-Jan-2011    Clothing, namely, shirts, polo shirts, dresses,
  BRIT                               jumpers, sweaters, gilets, t-shirts, jeans, coats,
                                                  trench coats, jackets.

BURBERRY   1,241,222   7-Jun-1983      Coats, top coats, jackets, trousers, slacks,
 CHECK                               waistcoats, skirts, capes, hats, bonnets, berets,
                                          shirts, scarves, shawls and blouses.

BURBERRY   1,855,154   20-Sep-1994    Watches and parts therefor; straps, bracelets
 CHECK                                      for wrist watches; cuff links.

BURBERRY   2,015,462   12-Nov-1996                        Socks.
 CHECK

BURBERRY   2,022,789   17-Dec-1996     Suitcases, traveling bags, holdalls, suit and
 CHECK                                  garment carriers for travel, attache cases,
                                     document cases, briefcases, purses, drawstring
                                      pouches, wallets, billfolds, passport holders,
                                       key cases, handbags, shoulder bags, credit
                                       card cases, business card cases, toilet bags
                                      sold empty, toilet cases sold empty, shaving
                                           bags sold empty, tie cases for travel,
                                      umbrellas and parasols; traveling comforter,
                                          namely, fabric blanket-like articles for
                                       keeping warm, e.g., when traveling in cold
                                        climates, or for use as a stadium blanket;
                                     clothing for men and women, namely, scarves,
                                        pullovers, cardigans, sweaters, overcoats,
                                         raincoats, shirts, belts; slippers for men.

BURBERRY   2,845,852   25-May-2004   Sunglasses, spectacles, optical glasses; fitted
 CHECK                                frames and lenses for the aforesaid goods;
                                      cases and holders for the aforesaid goods;
                                        carrying cases and holders for portable
                                          computers and mobile telephones.

BURBERRY   3,529,814   11-Nov-2008       Non-metal key fobs; blankets, throws,
 CHECK                                  handkerchiefs, textile used as linings for
                                     clothing and accessories, fabrics for use in the
                                     manufacture of clothing, footwear, headwear,


                           -6-
                                       hosiery, belts, bags, cases, holders and key
                                       rings, umbrellas, watches, jewelry, towels,
                                         blankets, throws; Coats, detachable coat
                                       linings, rainwear, ponchos, jackets, gilets,
                                       jerseys, jumpers, sweaters, blouses, shirts,
                                         polo shirts, t-shirts, vests, dresses, skirts,
                                     trousers, jeans, shorts, ski wear, sports shirts,
                                         sports trousers, sweat shirts, waterproof
                                         clothing, namely, coats, jackets, bikinis,
                                      sarongs, swimwear, bathrobes, boxer shorts,
                                      loungewear, nightwear, undergarments, ties,
                                          cravats, footwear, shoes, boots, athletic
                                         footwear, slippers, ballet slippers, socks,
                                         leggings, caps, hats, head scarves, belts,
                                         gloves, mufflers, scarves, shawls, stoles,
                                       pashminas, children's and infant's clothing,
                                         namely, coats, jackets, ponchos, jerseys,
                                        sweaters, blouses, shirts, t-shirts, singlets,
                                       vests, tank tops, waistcoats, suits, dresses,
                                          skirts, trousers, jeans, shorts, children's
                                       headwear, children's swimwear, children's
                                       nightwear, children's under garments, and
                                     one-piece clothing, headwear, footwear; cloth
                                      bibs; teddy bears; retail store services in the
                                         fields of clothing, accessories, footwear,
                                     headgear, luggage, leather goods, timepieces,
                                             jewelry, eyewear and fragrances.

BURBERRY   4,123,508   10-Apr-2012       Telephones, mobile telephones, mobile
 CHECK                                electronic devices, namely, PDAs (personal
                                        digital assistants), smart phones, personal
                                        entertainment devices, namely, electronic
                                        book readers, tablet computers, netbooks,
                                       electronic notebooks, handheld computers,
                                       portable digital audio and/or video players,
                                       and accessories for the foregoing, namely,
                                     headsets, headphones, covers, fascia, lanyards
                                         specially designed for mobile electronic
                                     devices and mobile telephones, stylus, battery
                                     chargers, phone jewelry and accessory charms
                                         for mobile electronic devices; cases and
                                     holders for telephones, mobile telephones and
                                      mobile electronic devices, namely, for PDAs
                                       (personal digital assistants), smart phones,
                                      personal entertainment devices in the nature
                                      of electronic book readers, tablet computers,
                                        netbooks, electronic notebooks, handheld
                                      computers and portable digital audio and/or
                                                       video players.

BURBERRY   4,166,277   3-Jul-2012     Non-medicated toilet preparations; cosmetic
 CHECK                                 preparations for the bath and shower; non-
                                      medicated body and skin care preparations;
                                     cosmetic preparations for care of teeth and for
                                       hair; nail care preparations and polish; nail
                                      accessories, namely, false nails; soaps; anti-

                           -7-
          perspirants, deodorants; perfumes, eau de
            cologne, eau de toilette and toilet water;
        essential oils, massage oil; pot pourri, room
       fragrance and incense; cleaning preparations
      for leather and non-leather goods; sunglasses,
        spectacles, optical glasses, fitted frames and
           lenses for the aforesaid goods, cases and
      holders for the aforesaid goods, and parts and
       fittings for all the aforesaid goods; cases and
      holders specially adapted for use with portable
             electronic devices, mobile telephones,
              portable audio and video systems and
       computers; camera cases; mobile phones and
         mobile phone accessories, namely, mobile
       phone covers and skins, charms and lanyards
         for mobile phones, mobile phone fascias in
           the nature of protective covers; watches,
       clocks and parts, fittings and cases for all the
        aforesaid goods; watch straps and bracelets
       therefore; jewellery, imitation jewellery, tie-
       pins, tie clips and cuff links; articles made of
       precious metals or coated therewith, namely,
        key rings, charms, badges, shoe ornaments;
      jewellery boxes and cases; models and figures
       of precious metal; all-purpose carrying bags,
          trunks, valises, suitcases, travelling bags,
       garment bags, baby bags, baby carriers worn
           on the body, baby harnesses worn on the
      body, rucksacks, satchels, holdalls, handbags,
            shoulder bags, shopping bags, wheeled
       shopping bags; purses, pouches; wallets, key
            holders made of leather or imitations of
           leather, credit card holders of leather and
             imitations of leather, pochettes; labels,
         luggage labels and tags all made of leather
       and imitations of leather; cosmetic cases and
       bags sold empty, cases for manicure sets sold
        empty; jewellery rolls for travel; umbrellas,
          parasols; clothing for pets; horse blankets;
        collars and leashes for animals; textiles and
            textile items, namely, bed blankets, bed
            covers, bed linen, cot linen, duvets, and
       curtains; towels; face cloths; mattress covers;
            pillowcases; quilts and eiderdowns; bed
       sheets; table covers; unfitted fabric furniture
             covers, wall hangings, cushion covers;
      placemats of textile; handkerchiefs; travelling
          rugs; pet blankets; textile labels; clothing,
        namely, shirts, polo shirts, blouses, dresses,
      shorts, trousers, suits, skirts, jerseys, jumpers,
        sweaters, cardigans, gilets, t-shirts, singlets,
        vests, tank tops, waistcoats, jeans, pyjamas,
        coats, overcoats, trench coats, casual coats,
       raincoats, jackets, ponchos, blousons, capes,
               lingerie, underwear, undergarments,
            sleepwear, loungewear; ski wear, sports


-8-
                                        trousers, sports shorts, sports shirts, sports
                                          jackets, sweat pants, sweat shirts, sweat
                                         shorts, tracksuits, swimwear; ready-made
                                         linings sold as component parts of coats;
                                       clothing belts; ties, wraps, serapes, sarongs,
                                         scarves, shawls and stoles; gloves; tights,
                                      socks, stockings, hosiery, leggings; footwear;
                                                          headwear.

BURBERRY    2,689,921   25-Feb-2003   Perfumes, eau de toilettes, body lotion; soaps;
 CHECK                                    personal deodorants; eau de parfums;
                                       aftershaves; shampoo for the body; shower
                                                     gels; bath gels.

BURBERRY    2,728,709   24-Jun-2003   Fabrics for use in the manufacture of clothing,
CHECK (No                             underclothes, swimwear, headwear, footwear,
  Color)                              hosiery, socks; and belts; fabrics for use in the
                                          manufacture of cosmetic cases and bags,
                                      toiletry cases and bags, and shaving cases and
                                         bags; fabrics for use in the manufacture of
                                      purses, pouches, bags, luggage, carriers, travel
                                        bags, and suit and garment bags; fabrics for
                                        use in the manufacture of cases and holders
                                      for money, documents, keys, glasses, and ties;
                                            fabrics for use in the manufacture of
                                          umbrellas and parasols and cases thereof;
                                         fabrics for use in the manufacture of straps
                                      and bracelets for watches, and straps for shoes
                                      and bags; fabrics for use in the manufacture of
                                       lining for all the foregoing goods; comforters
                                                         and blankets.

BURBERRY    2,612,272   27-Aug-2002    Retail store services in the fields of clothing,
CHECK (No                             accessories, shoes, luggage, leather goods and
  Color)                                                 fragrances.

BURBERRY    2,732,617    1-Jul-2003      Perfumes, eau de toilettes, eau de parfums;
CHECK (No                                 body lotion, soaps; personal deodorants;
  Color)                                aftershave; shampoo for the hair and for the
                                           body; shower gels; bath gels; articles of
                                       luggage, namely, suitcases, athletic and sport
                                       bags, beach bags, carry-on bags, clutch bags;
                                        duffel and gym bags; overnight bags; school
                                       book bags, shoulder bags, tote bags, garment
                                       bags for travel, carryall bags, traveling bags,
                                         hand bags, leather bags for computers and
                                      cameras; wallets and purses; toiletry bags sold
                                        empty and cosmetics bags sold empty; brief
                                           cases, satchels and portfolios; parasols,
                                         umbrellas, walking sticks; leather key fobs,
                                       leather key holders; articles of outerclothing,
                                       namely, coats, overcoats, trench coats, casual
                                            coats, raincoats, jackets and blousons,
                                      poloshirts, blouses, dresses, pyjamas, knitwear
                                          namely, jumpers, sweaters, gilets, knitted
                                        shirts, knitted skirts and knitted scarves; and

                            -9-
                                          shorts, trousers, suits, skirts, underclothes,
                                         hosiery, headwear, footwear, sports clothing
                                         namely, sports trousers, sports shorts, sports
                                             shirts, sports jackets, sports footwear;
                                        tracksuits, garments that can be attached to or
                                         detached from coats, raincoats, trench coats,
                                          or casual coats for additional warmth; ties,
                                           belts, wraps, serapes, scarves, shawls and
                                                          stoles, gloves.

BURBERRY      4,441,542   26-Nov-2013   Sunglasses, camera cases, spectacles, optical
CHECK (No                                 glasses, mobile phone accessories, namely,
  Color)                                mobile phone covers charms and lanyards for
                                         mobile phones; fitted frames and lenses for
                                        the aforesaid goods; cases and holders for the
                                         aforesaid goods; parts and fittings for all the
                                             aforesaid goods; cases and holders for
                                          portable electronic devices, namely, PDAs
                                          (personal digital assistants), smart phones,
                                           electronic book readers, tablet computers,
                                           netbooks, electronic notebooks, handheld
                                         computers and portable digital audio and/or
                                          video players, mobile telephones, portable
                                            audio and video systems and computers;
                                        Watches, watch straps and bracelets therefor;
                                         jewelry, imitation jewelry, tie-pins, tie clips
                                            and cuff links; articles made of precious
                                        metals or coated therewith, namely, key rings.

BURBERRY      3,202,484   23-Jan-2007      Articles of outerclothing, namely, coats,
 LONDON                                    trench coats, casual coats, jackets; shirts,
                                                          dresses; ties.

EQUESTRIAN    2,512,119   27-Nov-2001    Non-medicated toilet preparations, namely,
  KNIGHT                                 perfumes, eau de cologne, and toilet water,
  DEVICE                                shampoos, shower gels and bath gels; shaving
                                           preparations; articles of luggage, namely,
                                        suitcases, athletic and sport bags, beach bags,
                                          carry-on bags, clutch bags, overnight bags,
                                            shoulder bags, tote bags, carryall bags,
                                          traveling bags, hand bags, leather bags for
                                         computers and cameras; wallets and purses;
                                         toiletry bags sold empty and cosmetic bags
                                             sold empty; brief cases, satchels and
                                         portfolios; cases for personal organizers and
                                        for mobile telephones; umbrellas, leather key
                                           fobs, leather key holders, and dog coats.

EQUESTRIAN    863,179     7-Jan-1969    Coats, topcoats, jackets, suits, trousers, slacks,
  KNIGHT                                  shorts, overalls, skirts, capes, hats, caps,
DEVICE w/ B                              bonnets, hoods, berets, neckties, stockings,
 PRORSUM                                 socks, belts, boots, shoes, slippers, sandals,
                                          gloves, shirts, collars, pajamas, dressing
                                           gowns, cardigans, sweaters, pullovers,




                              - 10 -
                                                                 scarves, blouses, beach robes, dresses,
                                                                      skiwear, and handkerchiefs.

  EQUESTRIAN     1,622,186              13-Nov-1990             Sunglasses; spectacles; frames and lenses.
    KNIGHT
  DEVICE w/ B
   PRORSUM

  EQUESTRIAN     2,952,399              17-May-2005          Sunglasses, combined sunglasses, spectacles,
    KNIGHT                                                  optical glasses, fitted frames and lenses for the
  DEVICE w/ B                                                  aforesaid goods; cases and holders for the
   PRORSUM                                                   aforesaid goods; parts and fittings for all the
                                                            aforesaid goods; computer carrying cases and
                                                                specialty holsters and cases for carrying
                                                               mobile telephones; watches, and parts and
                                                                fittings for all the aforesaid goods, wrist
                                                             watches and straps and bracelets therefor and
                                                              jewelry, imitation jewelry, tie-pins and cuff
                                                            links; and jewelry boxes, all made of precious
                                                                        metal or coated therewith.

  EQUESTRIAN     4,036,908              11-Oct-2011         Accessories for covers, and accessory charms
    KNIGHT                                                     for mobile electronic devices; cases and
  DEVICE w/ B                                               holders for telephones, mobile telephones and
   PRORSUM                                                    mobile electronic devices, namely, smart
                                                            phones, personal entertainment devices, tablet
                                                                              computers.

  EQUESTRIAN     1,903,508               4-Jul-1995         Watches and parts therefor; bracelets for wrist
    KNIGHT                                                   watches; jewelry; costume jewelry; tie pins
  DEVICE w/ BB                                                             and cuff links.
   PRORSUM

  EQUESTRIAN     3,766,097              30-Mar-2010          Textiles and textile goods, namely, household
    KNIGHT                                                     linen, bed linen, bath linen, bed blankets,
  DEVICE w/ BB                                                 blanket throws, children's blankets, beach
   PRORSUM                                                  towels, handkerchiefs, unfitted fabric furniture
                                                             covers, fabrics for textile use and textile used
                                                                 as lining for clothing, cushion covers.


GUERLAIN SOCIÉTÉ PAR ACTIONS SIMPLIFIÉE (SAS) & GUERLAIN, INC.

                                                                 Registration    Registration      Owner
    Trademarks   Classes             List of Goods
                                                                    Date             No.
                             Perfumes, eau de cologne,                                            Guerlain,
                             toilet waters, face cream; face,       Dec. 30,                      Inc. (NY)
                   3                                                                193391
                             talcum, and bath powders,               1924
                             loose and in compact form
                                                                    Aug. 24,                      Guerlain,
                   3         Perfumes                                               216906        Inc. (NY)
                                                                     1926
                                                                                                  Guerlain,
                   3         Perfumes and toilet water            Mar. 6, 1945      412381
                                                                                                  Inc. (NY)



                                             - 11 -
                                                              Registration   Registration    Owner
    Trademarks   Classes             List of Goods
                                                                 Date            No.
                                                                                            Guerlain,
APRES L’ONDEE      3       Toilet water                       Mar. 6, 1945     412388
                                                                                            Inc. (NY)
                                                                                            Guerlain,
                   3       Perfumes and toilet waters         Mar. 6, 1945     412390       Inc. (NY)
                                                                                            Guerlain,
                                                                                            Inc. (NY)

                                                                Dec. 16,
                   3       Perfume                                             1027122
                                                                 1975



                                                                                            Guerlain,
                                                                                            Inc. (NY)
                           Toiletries-namely, perfume,
                                                                Apr. 16,
                   3       eau de toilette, eau de cologne,                    1330436
                                                                 1985
                           eau de parfum, toilet soap

JARDINS DE                                                      Apr. 22,                    Guerlain,
                   3       Toilet water                                        1390453
BAGATELLE                                                        1986                       Inc. (NY)
                           Perfumes, perfume de toilette,                                   Guerlain,
                           eau de toilette, body lotion,                                    Inc. (NY)
SAMSARA                                                       July 3, 1990     1604258
                           body shampoo, and skin
                           creams
                           Eau de toilette, personal            Dec. 13,                    Guerlain,
HERITAGE           3                                                           1867402
                           deodorant                             1994                       Inc. (NY)
                           Perfume; eau de toilette; eau                                     Guerlain
                           de cologne; eau de parfum; eau                                    (France
                           de senteur (alcohol-free toilet                                    SAS)
                           water); parfum de toilette;
                           body shampoo; bath oil; skin
                           cleansing cream; wrinkle
                           removing skin care
                           preparations; skin moisturizer;
                           skin conditioner; skin cream;
                           night cream; body lotion; body
                           milk; bronzing cream;
                           bronzing powder; make-up;
                           foundation make-up; make-up
                 3, 4, &                                        Dec. 19,
GUERLAIN                   remover; eye shadow; eye-                           1942534
                    21                                           1995
                           liner; under eye concealer;
                           mascara; eye make-up
                           remover; face powder; lipstick;
                           protective base coat for nails;
                           nail polish; after-shave lotion;
                           after-shave balm; shaving
                           cream; personal deodorant; sun
                           screen preparations; scented
                           talcum powder in class 3

                           Scented candles in class 4

                           Cosmetic brushes in class 21



                                           - 12 -
                                                                  Registration       Registration   Owner
    Trademarks    Classes              List of Goods
                                                                     Date                No.
                                                                                                    Guerlain
                                                                     Aug. 22,
AQUA ALLEGORIA      3        Cologne                                                   2379207      (France
                                                                      2000
                                                                                                     SAS)
                             Perfume; eau de cologne; toilet                                        Guerlain
                             waters; perfumed body milks,                                           (France
                             body lotions, body gels, body                                           SAS)
L’INSTANT DE                                                         Aug. 26,
                    3        oils, and body powders;                                   2756404
GUERLAIN                                                              2003
                             perfumed soaps; perfumed
                             moisturizing creams; perfumed
                             talcum powder
                             Eau de toilette, after-shave                                           Guerlain
                                                                     Apr. 20,
HABIT ROUGE         3        lotion, personal deodorant,                               2834416      (France
                                                                      2004
                             shower gel                                                              SAS)
                                                                                                    Guerlain
                             Perfume, perfumery, toilet              Aug. 15,
INSOLENCE           3                                                                  3129090      (France
                             waters                                   2006
                                                                                                     SAS)
                             Perfumery, perfumes, eau de                                            Guerlain
                                                                     Dec. 22,
IDYLLE              3        toilette, personal deodorants,                            3729592      (France
                                                                      2009
                             cosmetics                                                               SAS)
                                                                                                    Guerlain
                                                                                                    (France
                    3        Perfumes                              May 3, 2011         3953827       SAS)



                                                                                                    Guerlain
LA PETITE ROBE
                    3        Perfumery                             Jan. 3, 2012        4080150      (France
NOIR
                                                                                                     SAS)
                             Perfumes; eau de Cologne;                                              Guerlain
                             shaving preparations;                                                  (France
IMAGINE             3                                              Dec. 4, 2018        5620079
                             aftershave balm; body                                                   SAS)
                             deodorants

HERMÈS INTERNATIONAL

     OWNER                  TRADEMARK                         Reg. Date    Reg. No.     REGISTRAR      Classes

      HERMES
                                                              2/29/1972    930149           USA           03
  INTERNATIONAL

      HERMES                                                                                          08, 09, 21,
                                                              12/29/1998   2213940          USA
  INTERNATIONAL                                                                                         28, 34

      HERMES
                                                              6/27/1939    368785           USA         08, 14
  INTERNATIONAL

      HERMES
                                                              7/18/1939    369271           USA           14
  INTERNATIONAL

      HERMES
                                                               8/1/1939    369681           USA           18
  INTERNATIONAL

      HERMES
                                                               8/4/1987    1450841          USA           20
  INTERNATIONAL
      HERMES
                                                              8/15/1939    370082           USA           21
  INTERNATIONAL



                                             - 13 -
    HERMES
                          3/9/1971    909653    USA       24
INTERNATIONAL

    HERMES
                          8/8/1939    369944    USA       25
INTERNATIONAL

    HERMES
                         10/8/1968    858299    USA       25
INTERNATIONAL

    HERMES
                         1/16/2007    3198963   USA       35
INTERNATIONAL

    HERMES
                         12/27/2005   3036116   USA       35
INTERNATIONAL

    HERMES
                         8/15/1978    1099896   USA       42
INTERNATIONAL
                                                      08, 09, 16,
    HERMES
                          5/1/2001    2447278   USA   20, 24, 28,
INTERNATIONAL
                                                          34
    HERMES
                         10/8/1985    1364533   USA       21
INTERNATIONAL
    HERMES                                            03, 14, 18,
                          1/6/1970    883588    USA
INTERNATIONAL                                             25
    HERMES
                         1/16/2007    3198973   USA       35
INTERNATIONAL
    HERMES
                         12/27/2005   3036117   USA       35
INTERNATIONAL
    HERMES
                         9/24/2002    2623070   USA   37, 40, 41
INTERNATIONAL
    HERMES
                         8/15/1978    1099897   USA       42
INTERNATIONAL
                                                      03, 09, 14,
    HERMES
                          9/4/1984    1292597   USA   16, 18, 24,
INTERNATIONAL
                                                      25, 28, 34

    HERMES
                         5/27/1975    1011908   USA       14
INTERNATIONAL




    HERMES
                         11/23/1993   1806107   USA       18
INTERNATIONAL




                                                      03, 08, 09,
    HERMES                                            14, 16, 18,
                         3/20/2001    2436099   USA
INTERNATIONAL                                         20, 24, 25,
                                                        28, 34




                - 14 -
    HERMES
                                          9/6/2005    2991927   USA     16, 18
INTERNATIONAL




                                                                      06, 08, 14,
    HERMES                                                            16, 18, 21,
                                          12/4/2007   3348789   USA
INTERNATIONAL                                                         24, 25, 26,
                                                                        28, 34




                                                                      06, 08, 14,
                                                                      16, 18, 20,
    HERMES
                                          1/20/2009   3564868   USA   21, 22, 24,
INTERNATIONAL
                                                                      25, 26, 28,
                                                                          34




    HERMES
                TERRE D’HERMES            4/11/2006   3079963   USA       03
INTERNATIONAL




    HERMES                                                            06, 14, 18,
                                          4/27/2007   3233558   USA
INTERNATIONAL                                                           25, 26




    HERMES                                                            06, 14, 18,
                                          4/27/2007   3233557   USA
INTERNATIONAL                                                           25, 26




    HERMES
                    LINDY                 48/5/2008   3480825   USA       18
INTERNATIONAL




                                 - 15 -
                                                                                              06, 14, 16,
     HERMES
                                                        1/13/2009   3561331         USA       18, 21, 25,
 INTERNATIONAL
                                                                                                26, 34




     HERMES
                                                        3/29/2011   3936105         USA           18
 INTERNATIONAL




     HERMES
                                                        4/5/2011    3939358         USA           18
 INTERNATIONAL




     HERMES                                                                                   3, 14, 18,
                                                         7/26/11    4000067         USA
 INTERNATIONAL                                                                                 25, 35




     HERMES
                                                        2/17/2015   4687132         USA         25, 26
 INTERNATIONAL




KENZO

                                                                     Registration     Registration
        Trademarks   Classes            List of Goods
                                                                        Date              No.
KENZO                  3       Perfumery                             Jan. 8, 1985      1312942
                               Perfumery, namely toilet waters,
KENZO JUNGLE           3                                            Nov. 19, 1996         2017313
                               perfumes




                                         - 16 -
                                                                             Registration     Registration
         Trademarks         Classes              List of Goods
                                                                                Date              No.



                                       Perfumery, namely, toilet water,
                                       cosmetics, namely, beauty
                                3                                            Sep. 10, 2002      2616977
                                       creams for the face and the body,
                                       body lotions



KENZOAMOUR                      3      Perfumes; toilet water                June 20, 2006      3106879
UNIDENTIFIED
                                3      Perfumery                            Aug. 10, 2010       3832756
FRAGRANCE OBJECT




                                3      Perfumery                            Nov. 29, 2011       4062441




LVMH FRAGRANCE BRANDS

                                                                           Registration      Registration
   Trademarks         Classes               List of Goods
                                                                              Date               No.
                                Perfume, toilet water, bath oil, face
GIVENCHY                3                                                  Sep. 5, 1972        942407
                                lotion and talcum powder
                                Toilet waters, cosmetic products--
                        3       namely, perfumed body cream,               Aug. 13, 1985       1353577
YSATIS                          perfumed body lotion
                                Toilet water; personal soaps; personal
XERYUS                  3                                                  June 23, 1987       1443773
                                deodorant


                                Bath soaps; perfumes, toilet water and
                                cologne; lotions and creams for
                                shaving; lotions, milks, creams and gels
                        3       for the face and body; cosmetic            May 23, 1989        1539965
                                preparations for the bath, namely, -
                                gels, talc and and personal deodorants
                                (deodorant sticks)




                                                 - 17 -
                                                                     Registration    Registration
   Trademarks   Classes                  List of Goods
                                                                        Date             No.
                          Toilet soaps; perfumery; namely,
                          perfumes, eau de cologne and toilet
                          water; cosmetic preparations; namely,
                          lotions, milks, creams and gels for the
                          face and body, lipsticks, nail varnish,
                          makeup foundation and powder,
                  3                                                  June 2, 1992      1689748
                          mascara, eye shadow, cosmetic pencils,
                          beauty masks; suntan preparations;
                          namely, gels and creams; cosmetic
                          preparations for the bath; namely, gels,
                          oils, creams, bath salts; deodorants for
                          personal use
                          Perfume, toilet water, cosmetic
                          products; namely, lotions, milks,
                          creams, gels for face and body,
AMARIGE           3                                                  Sep. 22, 1992     1717361
                          cosmetic preparations for the bath;
                          namely, gels, creams, deodorant for
                          personal use




                  3       Toilet water, toilet soap                  Apr. 27, 1993     1767120




                  3       Perfumes, toilet water                     Jan. 10, 1995     1872169
TARTINE ET
                  3       Toilet water                               Mar. 10, 1998     2142392
CHOCOLAT




                  3       Perfume                                    Aug. 11, 1998     2180108




ORGANZA           3       Perfume                                    Aug. 25, 1998     2184436
                          Perfumes, and toilet water, lotions, for
HOT COUTURE       3                                                  Feb. 13, 2001     2427861
                          the body, body gel




                                             - 18 -
                                                                           Registration        Registration
    Trademarks      Classes                  List of Goods
                                                                              Date                 No.

                              Toilet soaps, perfumes, toilet water,
                              deodorants for personal use, after-shave
                       3                                                   Sep. 18, 2001         2489772
                              lotions, preparations for hair, namely,
                              shampoos




                       3      Toilet water                                  July 2, 2002         2587049




VERY                          Perfumes, perfumery, toilet waters,
IRRESISTIBLE           3      lotions for the body; deodorants for         Oct. 24, 2006         3161498
GIVENCHY                      personal use
ANGE OU DEMON          3      Perfumes, perfumery, cosmetics               Dec. 18, 2007         3357425




                              Perfumes; eau de cologne and eau de
                       3                                                   Jan. 22, 2008         3371362
                              toilette




                              Skin care products, namely, aftershave
                              tonics; scented preparations, namely,
PLAY                   3                                                   Nov. 3, 2009          3706948
                              eau de toilettes, fragrances for personal
                              use
                              Perfumery, cosmetics, makeup, non-
                              medicated skin care preparations, non-
GIVENCHY               3      medicated skin and facial cleaners, skin      Jan. 3, 2012         4079380
                              lightening preparations and non-
                              medicated toiletries

MICHAEL KORS, L.L.C.

TRADEMARK        REGISTRATION         REGISTRATION           GOODS and SERVICES
                 DATE                 NUMBER
MICHAEL            June 4, 1996          1977507             25: Ladies’ clothing; namely, dresses, jackets,
KORS                                                         pants, skirts, shirts, blouses, shorts, sweaters,
                                                             coats, swimwear.
MICHAEL            April 1, 1997             2049326         25: Clothing for use by women; namely,

                                                 - 19 -
TRADEMARK   REGISTRATION        REGISTRATION   GOODS and SERVICES
            DATE                NUMBER
KORS                                           anoraks; aprons; ascots; babushkas; bandanas;
                                               bathrobes; belts; blazers; blousons; bodysuits;
                                               boleros; boots; boxer shorts; brassieres; briefs;
                                               caftans; camisoles; capes; caps; cardigans;
                                               chemises; clogs; fur coats; suit coats; corselets;
                                               culottes; earmuffs; galoshes; garter belts;
                                               girdles; gloves; nightgowns; halter tops; hats;
                                               headbands; hosiery; jeans; jogging suits;
                                               jumpers; jumpsuits; kerchiefs; kimonos;
                                               leggings; leotards; loungewear; mittens;
                                               moccasins; mufflers; neckerchiefs; neckties;
                                               neckwear; negligees; nightshirts; overalls;
                                               overshoes pajamas; panties;
                                               pantsuits; pantyhose; parkas; pedal pushers;
                                               peignors; pinafores; playsuits; pocket squares;
                                               ponchos; pullovers; raincoats; sandals; scarves;
                                               shawls; shorts; undershirts; athletic shoes; gym
                                               shorts; sweat shorts; ski suits; slacks;
                                               snowsuits; socks; sport coats; sport shirts;
                                               stockings; stoles; suits; suspenders; sweat
                                               pants; sweat shirts; t-shirts; trousers; tuxedos;
                                               underpants; vests; vested suits; and warm-up
                                               suits; and, clothing for use by men; namely,
                                               anoraks; ascots; bandanas; bathrobes; belts;
                                               blazers; boots; boxer shorts; briefs; capes; caps;
                                               cardigans; clogs; fur coats; suit coats; earmuffs;
                                               galoshes; gloves; hats; headbands; hosiery;
                                               jeans; jogging suits; kerchiefs; leotards;
                                               loungewear; mittens; moccasins; mufflers;
                                               neckerchiefs; neckties; neckwear; nightshirts;
                                               overalls; overshoes; pajamas; pantsuits; parkas;
                                               pedal pushers; playsuits; pocket squares;
                                               ponchos; pullovers; raincoats; sandals; scarves;
                                               shawls; shorts; undershirts; athletic shoes; gym
                                               shorts; sweat shorts; ski suits; slacks;
                                               snowsuits; socks; sport coats; sport shirts; suits;
                                               suspenders; sweat pants; sweat shirts; t-shirts;
                                               trousers; tuxedos; vests; vested suits; and
                                               warm-up suits.
MICHAEL     December 18, 2001      2520757     18: Handbags, billfolds, credit card cases, key
KORS                                           cases, and tote bags.
MICHAEL     December 18, 2001      2520758     9: Eyeglasses, eyeglass cases.
KORS
MICHAEL      March 12, 2002        2547039     35: Retail store services in the fields of
KORS                                           clothing, jewelry and clothing accessories.
MICHAEL       April 22, 2003       2708259     3: Cosmetics; namely, body lotion, cologne,
KORS                                           perfume, and shower gel.
MICHAEL       April 11, 2006       3080631     14: Eyeglass frames, eyeglasses, sunglasses,
MICHAEL                                        eyeglass cases, carrying cases, namely, attaché
KORS                                           cases; bags, namely, tote bags; luggage;
                                               suitcases; handbags; purses; wallets; men’s and
                                               women’s clothing, namely, dresses, skirts,
                                               blouses, pants, jackets, blazers, coats, raincoats,
                                               capes, ponchos, scarves, hats, gloves, sweaters,

                                      - 20 -
TRADEMARK    REGISTRATION        REGISTRATION   GOODS and SERVICES
             DATE                NUMBER
                                                belts, hosiery, bathing suits, halter tops, socks,
                                                jeans, warm up suits, sweatshirts, sweatpants,
                                                leggings, shorts, slacks, sport coats, sport
                                                shirts, suits, t-shirts, tuxedos, vests, ties;
                                                undergarments for men and women, namely,
                                                boxer shorts, bras, bustiers, camisoles,
                                                nightgowns, nightshirts, pajamas, panties,
                                                undershirts, underwear; footwear and
                                                headwear; belts.
MICHAEL       October 17, 2006      3160981     14: Watches.
KORS
             December 18, 2007      3356080     18: Handbags and small leather goods, namely,
                                                wristlet bags.




MK MICHAEL     May 27, 2008         3438412     9: Eyeglass frames, eyeglasses, sunglasses,
KORS                                            eyeglass cases, eye shades, protective eye wear
                                                and eye wear for sports; handbags; men’s and
                                                women’s clothing, namely, dresses, skirts,
                                                blouses, pants, jackets, blazers, coats, raincoats,
                                                capes, ponchos, scarves, hats, gloves, sweaters,
                                                belts, hosiery, bathing suits, halter tops, socks,
                                                jeans, warm up suits, sweatshirts, sweatpants,
                                                leggings, shorts, slacks, sport coats, sport
                                                shirts, suits, T-shirts, tuxedos, vests, ties;
                                                undergarments for men and women, namely,
                                                boxer shorts, bras, bustiers, camisoles,
                                                nightgowns, nightshirts, pajamas, panties,
                                                undershirts, underwear, footwear and
                                                headwear; belts.
MK MICHAEL   November 18, 2008      3535310     14: Watches.
KORS
MICHAEL      November 8, 2011       4052748     14: Jewelry.
KORS
MICHAEL      November 8, 2011       4052752     14: Jewelry and watches.
MICHAEL
KORS
MICHAEL        May 14, 2013         4334410     9: Protective cases, covers and carrying cases
KORS                                            for mobile phones, portable media players,
                                                personal digital assistants, laptops and tablet
                                                computers.
MICHAEL        May 14, 2013         4334409     9: Protective cases, covers and carrying cases
MICHAEL                                         for mobile phones, portable media players,
KORS                                            personal digital assistants, laptops and tablet
                                                computers.

PARFUMS CHRISTIAN DIOR


                                       - 21 -
                                                                       Registration    Registration
   Trademarks    Classes                List of Goods
                                                                          Date             No.
                           Face and body creams, skin, face and
                 3&5       body powders, lipstick, rouge and filled    Apr. 21, 1953     573430
                           rouge compacts, perfumes, toilet water
                           Perfumes, toilet waters, skin creams and
                 3&5                                                   July 14, 1953     577253
                           lotions
                           Cosmetics and toilet preparations-
DIORISSIMO       3&5                                                   July 19, 1960     701515
                           namely, perfumes, toilet water
EAU SAUVAGE                Men's eau de cologne                                          884294
DIORESSENCE      3&5       Perfumes                                    Jan. 19, 1971     906347
DIORELLA          3        Perfumes, toilet water, eau de cologne       Jan. 8, 1974     976471
                           Perfumes, eaux de toilette, milks for the
POISON             3                                                   Nov. 13, 1984     1304580
                           care of the body
FAHRENHEIT         3       Perfumes, face creams                       Apr. 5, 1988      1482938
                           Cosmetics, namely, creams, lotions
DUNE               3                                                   Feb. 13, 1990     1582150
                           body, perfumery
DOLCE VITA         3       Perfume, toilet waters                      Dec. 31, 1996     2027819
                           Perfumes, eau de cologne, toilet waters;
                           perfumed body milks, body lotions, body
                           gels, body oils and body powders;
                           perfumed bath and shower gels,
                           perfumed soaps, perfumed moisturizing
                           body creams, personal deodorants for the
                           body; pre-shave and after-shave lotions,
                           shaving foams and gels, emulsions and
                           balms; shampoos, gels and lotions for
                           body, creams, milks, lotions, gels and
CHRISTIAN DIOR     3       emulsions for the care of the face, hands   Apr. 28, 1998     2153858
                           and body, cream and gel masks;
                           exfoliating creams, lotions and gels;
                           mascara, eye liner, eye shadow, blush,
                           pressed powder, loose powder,
                           foundation make-up, foundation cream,
                           foundation base, moisturizing cream
                           base, lipstick, nail enamel, base and top
                           coat for nails, nail polish remover, face
                           and eye make-up remover; cleansing
                           milks, gels and lotions for the face




                           Perfume, toilet waters, perfumned body
                           milk, perfumed bath and shower foams
                   3                                                   May 22, 2001      2453926
                           and gels, perfumed soaps, perfumed
                           moisturizing creams




                                            - 22 -
                                                                       Registration    Registration
   Trademarks     Classes                 List of Goods
                                                                          Date             No.
J’ADORE             3       Perfume and toilet waters                  May 29, 2001     2455674




                            Perfume, eau de parfum spray, toilet
                    3                                                  Jan. 15, 2002     2529417
                            water




                    3       Perfumes                                   Apr. 30, 2002     2564970



                            Perfume, eau de toilette, and milks for
J’ADORE             3                                                  Mar. 11, 2003     2696047
                            the care of the body
                            Perfume, toilet waters, perfumed body
HYPNOTIC POISON     3       milk, perfumed bath and shower foams       Oct. 7, 2003      2771657
                            and gels
                            Eau de toilette, summer eau de toilette,
FAHRENHEIT          3       after-shave, after-shave balm, personal    Mar. 16, 2004     2823387
                            deodorants, shower gels




                    3       Perfume, toilet waters                     Mar. 23, 2004     2824987




                    3       Perfume, toilet waters, lipstick           July 27, 2004     2867329
PURE POISON         3       Perfumery                                  Aug. 17, 2004     2874846




                    3       Perfumery; cosmetics                       June 21, 2005     2963354




                                              - 23 -
                                                                       Registration     Registration
   Trademarks   Classes                List of Goods
                                                                          Date              No.




                  3       Perfumes                                     Oct. 25, 2005      3008784




EAU NOIRE         3       Perfumes                                     Dec. 27, 2005      3034741

                  3       Perfumes                                     Apr. 25, 2006      3085164




                          Perfumes, eau de cologne, eau de toilette,
                  3       milks, lotions, creams, emulsions, and       June 13, 2006      3104002
                          perfumed gels for body and face care




                  3       Perfumery, perfumes, toilet waters           Nov. 28, 2006      3176192




                          Soaps, perfumes, perfumery, cosmetics,
                          non-medicated skin care preparations,
                          shaving preparations, personal
DIOR              3                                                    Sept. 25, 2007     3297261
                          deodorants, shower and bath gel, sun
                          screen preparations, and hair care
                          preparations
                          Soaps, perfumes, perfumery, cosmetics,
                          non-medicated skin care preparations,
                          shaving preparations, personal
DIOR              3                                                    Sep. 25, 2007      3297261
                          deodorants, shower and bath gel, sun
                          screen preparations, and hair care
                          preparations
LA COLLECTION
                  3       Perfumes, perfumery, eau de cologne          Oct. 28, 2014      4628811
PARTICULIERE
                          Perfumery; toilet water; cosmetics; after-
                          shave lotions; after-shave balms;
SAUVAGE           3                                                    Oct. 10, 2017      5304379
                          deodorant for personal use; perfumed
                          gels for the shower



                                            - 24 -
PRL USA HOLDINGS, INC.

Trademark        Registration No.   Registration     Goods
                                       Date
POLO                1,363,459         10/1/85        Clothing-namely, suits, slacks, trousers, shorts,
                                                     wind resistant jackets, jackets, blazers, dress shirts,
                                                     sweatshirts, sweaters, hats, belts, socks, blouses,
                                                     skirts, coats, and dresses.
POLO                1,446,173          7/7/87        Frames for prescription and non-prescription lenses,
                                                     and complete sunglasses.
RALPH LAUREN        1,447,282         7/14/87        Frames for prescription and non-prescription lenses
                                                     and complete sunglasses.
POLO                1,508,314        10/11/88        Men’s suits, slacks, ties, sweaters, jackets, coats,
                                                     shoes, shirts, hats, belts and socks and ladies’
                                                     blouses, skirts, suits and dresses.
RALPH LAUREN        1,624,989        11/27/90        Clothing - namely, suits, slacks, trousers, shorts,
word mark                                            wind resistant jackets, jackets, blazers, dress shirts,
                                                     knit shirts, sweatshirts, sweaters, hats, belts, socks,
                                                     blouses, skirts, coats and dresses.
RALPH LAUREN        1,835,393         5/10/94        Jewelry.
DOUBLE RL           1,876,705         1/31/95        Wearing apparel; namely, jeans, jackets, T-shirts,
                                                     sweaters, slacks, woven shirts, vests, ties, hats,
                                                     sweatshirts, overalls and belts.
RRL DESIGN          1,891,143         4/25/95        Wearing apparel; namely, jeans, jackets, T-shirts,
                                                     sweaters, slacks, woven shirts, vests, ties, hats,
                                                     sweatshirts, overalls and belts.
PRL AND DESIGN      1,932,955         11/7/95        Wearing apparel, namely jeans, jackets, T-shirts,
                                                     sweaters, slacks, woven shirts, vests, ties, hats,
                                                     sweatshirts, overalls and belts.
POLO SPORT          1,951,601         1/23/96        Wearing apparel, namely pants, shorts, jackets, T-
                                                     shirts, sport shirts, knit shirts, sweatshirts, hats,
                                                     socks and footwear.
RALPH LAUREN        1,976,324         5/28/96        Clutches, shoulder bags, cosmetic bags, tote bags,
                                                     saddle bags, backpacks, gym bags, duffle bags,
                                                     travel bags, circular cosmetic and personal
                                                     grooming bags, clothing and personal item bags
                                                     with drawstrings for over the shoulder use,
                                                     grooming kits in the nature of small traveling bags
                                                     for carrying personal hygiene items, traveling bags
                                                     designed for holding suits, tie cases, satchels, purses
                                                     and other personal item bags with rigid top
                                                     supports, garment bags for travel, traveling bags for
                                                     carrying personal items and clothing, coin bags,
                                                     drawstring pouches, overnight bags, wallets and key
                                                     holders, all sold empty.




                                            - 25 -
Trademark              Registration No.   Registration     Goods
                                             Date
POLO JEANS CO.            2,049,948         4/1/97         Wearing apparel, namely, jeans, T-shirts, knit shirts,
                                                           sweatshirts, overalls, blouses, skirts, dresses and
                                                           hats.
DESIGN ONLY               2,052,315         4/15/97        Clutches, shoulder bags, cosmetic bags sold empty,
polo player astride                                        tote bags, saddle bags, backpacks, gym bags, duffle
horse                                                      bags, travel bags, roll bags, sling bags, grooming
                                                           kits sold empty, suit bags, tie cases, satchels, pole
                                                           bags, garment bags for travel, coin purses,
                                                           drawstring pouches, overnight bags, wallets and key
                                                           cases.
POLO RALPH                2,077,082          7/8/97        Clutches, shoulder bags, cosmetic bags sold empty,
LAUREN with the                                            tote bags, saddle bags, backpacks, gym bags, duffle
horse and polo rider                                       bags, travel bags, roll bags, sling bags, grooming
emblem                                                     kits sold empty, suit bags, tie cases, satchels,
                                                           garment bags for travel, coin purses, drawstring
                                                           pouches, overnight bags, wallets and key cases.
RALPH                     2,175,394         7/21/98        Frames for prescription and non-prescription lenses,
                                                           and complete sunglasses.
CHAPS                     2,137,833         2/17/98        Frames for prescription and non-prescription lenses,
                                                           and complete sunglasses.
LAUREN                    2,246,900         5/25/99        Wearing apparel, namely, topcoats, raincoats,
                                                           jackets, suit jackets, suit coats, sport coats, sport
                                                           jackets, blazers, blouses, shirts, shirt jackets, pants,
                                                           skirts, dresses, sweaters, tee shirts, hats and scarves.
RLX                       2,276,536          9/7/99        Wearing apparel, namely, pants, shorts, jackets,
                                                           coats, woven shirts, T-shirts, knit shirts, sweaters,
                                                           sweatshirts, blouses, skirts, dresses, hats, footwear,
                                                           socks, hosiery and gloves.
RL                        2,312,818          2/1/00        Wearing apparel, namely, jeans, jackets, woven
                                                           shirts, T-shirts, knit shirts, sweatshirts, overalls,
                                                           pants, sweaters, shorts, vests, ties, bathing suits,
                                                           scarves, hosiery, bodysuits, belts, blouses, skirts,
                                                           dresses, coats, hats and shoes.
RUGBY                     2,339,652         4/11/00        Men’s and women’s clothing not specifically
                                                           adapted to be worn while playing rugby, namely,
                                                           jackets, vests, shirts, sweatshirts, t-shirts, men’s
                                                           shorts and pants, and women’s shorts, dresses,
                                                           blouses, [scarves,] belts and shoes
LAUREN                    2,419,959          1/9/01        Handbags, clutches, shoulder bags, tote bags,
                                                           backpacks, duffle bags, travel bags, suit bags,
                                                           satchels, garment bags for travel, coin purses,
                                                           drawstring pouches, overnight bags, wallets and key
                                                           cases.
CHAPS                     2,505,790        11/13/01        Clothing, namely, sport shirts, sweaters,
                                                           sweatshirts, t-shirts, shorts, jackets, pants, sport
                                                           jackets and suits.
RALPH                     2,527,823          1/8/02        Clutches, shoulder bags, cosmetic bags sold empty,
                                                           tote bags, saddle bags, backpacks, gym bags, duffle
                                                           bags, travel bags, roll bags, sling bags, grooming
                                                           kits sold empty, suit bags, tie cases, satchels,
                                                           garment bags for travel, coin purses, drawstring
                                                           pouches, overnight bags, wallets and key cases.
POLO GOLF                 2,686,291         2/11/03        Wearing apparel, namely, shirts, sweaters, pants,
                                                           sweatshirts and t-shirt.

                                                  - 26 -
Trademark      Registration No.   Registration     Goods
                                     Date
PINK PONY         3,036,422        12/27/05        Clothing – namely, sweaters and t-shirts.
RL                3,120,485         7/25/06        Eyeglasses, sunglasses, cases for eyeglasses and
                                                   sunglasses.
RALPH LAUREN      3,213,555         2/27/07        Sports and leisure wear, namely, shorts, pants, golf
GOLF                                               trousers, t-shirts, polo shirts, rugby shirts, golf
                                                   shirts, tank tops, jerseys, tights, stockings, leotards,
                                                   unitards, body suits, leg warmers, leggings, socks,
                                                   gloves, athletic uniforms, jackets, parkas, ponchos,
                                                   swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                   athletic footwear, hats, caps, visors, head bands,
                                                   wrist bands, tennis wear, golf wear, namely, shoes
                                                   and shirts; ski wear; wearing apparel namely,
                                                   slacks, jeans, belts, suspenders, shirts, twin sets,
                                                   ties, men’s and women’s suits, vests,
                                                   undergarments, sweaters, blazers, coats, scarves,
                                                   shawls, robes, sleepwear, loungewear and all
                                                   purpose footwear excluding orthopedic footwear.
RALPH LAUREN      3,215,910          3/6/07        Sports and leisure wear, namely, shorts, pants, golf
TENNIS                                             trousers, t-shirts, polo shirts, rugby shirts, golf
                                                   shirts, tank tops, jerseys, tights, stockings, leotards,
                                                   unitards, body suits, leg warmers, leggings, socks,
                                                   gloves, athletic uniforms, jackets, parkas, ponchos,
                                                   swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                   athletic footwear, hats, caps, visors, head bands,
                                                   wrist bands, tennis wear, golf wear, namely, shoes
                                                   and shirts; ski wear; wearing apparel namely,
                                                   slacks, jeans, belts, suspenders, shirts, twin sets,
                                                   ties, men’s and women’s suits, vests,
                                                   undergarments, sweaters, blazers, coats, scarves,
                                                   shawls, robes, sleepwear, loungewear and all
                                                   purpose footwear excluding orthopedic footwear.
RALPH LAUREN      3,218,130         3/13/07        Sports and leisure wear, namely, shorts, pants, golf
SPORT                                              trousers, t-shirts, polo shirts, rugby shirts, golf
                                                   shirts, tank tops, jerseys, tights, stockings, leotards,
                                                   unitards, body suits, leg warmers, leggings, socks,
                                                   gloves, athletic uniforms, jackets, parkas, ponchos,
                                                   swimwear, sweaters, fleece pullovers, sweat suits,
                                                   jogging suits, rain suits, boots, slippers, sandals,
                                                   athletic footwear, hats, caps, visors, head bands,
                                                   wrist bands, tennis wear, golf wear, namely, shoes
                                                   and shirts; ski wear; wearing apparel namely,
                                                   slacks, jeans, belts, suspenders, shirts, twin sets,
                                                   ties, men’s and women’s suits, vests,
                                                   undergarments, sweaters, blazers, coats, scarves,
                                                   shawls, robes, sleepwear, loungewear and all
                                                   purpose footwear excluding orthopedic footwear.
C (Stylized)      3,225,869          4/3/07        Wearing apparel, namely, sport shirts, knit shirts,
                                                   sweaters, sweatshirts, t-shirts, blouses, shorts,
                                                   jackets, pants, jeans, overalls, skirts, dresses, hats,
                                                   socks and swimwear.
CHAPS             2,137,833         2/17/98        Frames for prescription and non-prescription lenses
                                                   and complete sunglasses

                                          - 27 -
 Trademark            Registration No.   Registration     Goods
                                            Date
 PINK PONY               3,245,586         5/22/07        Wearing apparel, namely, jackets, sweatshirts,
                                                          sweat pants, hats, scarves, jerseys, jeans, turtlenecks
                                                          and bikinis.
 LAUREN JEANS            3,254,299         6/19/07        Wearing apparel, namely, jeans, vests, jackets,
 COMPANY                                                  coats, shirts, sweatshirts, overalls, blouses, skirts,
                                                          dresses, hats, pants, socks, gloves and footwear.
 RL                      3,687,528         9/22/09        Handbags, clutches, shoulder bags, tote bags,
                                                          backpacks, saddle bags, duffle bags, travel bags,
                                                          suit bags, satchels, hip packs, roll bags, carryalls,
                                                          garment bags, suit cases, coin purses, drawstring
                                                          pouches, briefcases, attaché cases, wallets, key
                                                          cases, billfolds, tie cases, credit card cases, business
                                                          card cases, grooming kits sold empty, cosmetics and
                                                          toilet bags sold empty, shaving bags sold empty,
                                                          and umbrellas.
 DESIGN ONLY             4,169,636        7/10/12         Handbag.
 DENIM & SUPPLY          4,430,736        11/12/13        Belts, blouses, coats, dresses, hats, jackets, pants,
 RALPH LAUREN                                             scarves, shirts, shorts, skirts, t-shirts and tops.
 DENIM & SUPPLY          4,438,197        11/26/13        Handbags.
 RALPH LAUREN
 POLO                    1,532,557          4/4/89        Lotions for use after shaving
 RALPH                   2,562,975         4/23/02        Eau de toilette, skin and body lotions
 LAUREN                  1,489,796         5/31/88        Toilet water
 RALPH LAUREN            1,222,278          1/4/83        Cologne, aftershave, aftershave balm,
                                                          antiperspirant, personal deodorant, toilet water,
                                                          body lotion, bath oil, body powder, perfume
 Horse & Polo Rider      1,212,060        10/12/82        Cologne, aftershave, aftershave balm,
 Design                                                   antiperspirant, toilet water
 RL                      2,891,892         10/5/04        Fragrances, namely, eau de toilette, namely, after-
                                                          shave splash, after-shave balm
 RALPH LAUREN            2,318,372         2/15/00        Eau de parfum
 ROMANCE
 POLO RED                4,506,000          4/1/14        Eau de toilette, after shave preparations, body
                                                          spray, and personal deodorant
 POLO BLUE               2,782,617        11/11/03        Eau de toilette, after shave gel, shower gel, and
                                                          personal deodorant
 POLO SPORT              1,858,094        10/11/94        Toilette water, deodorants
 POLO BLACK              3,130,913        8/15/06         Eau de toilette, after shave splash, after shave gel,
                                                          shower gel, personal deodorant
 LAUREN RALPH            1,160,547         7/14/81        Cologne, toilet water, body lotion, and perfume
 LAUREN
 CHAPS                   3,358,110        12/18/07        Eau de toilette

(hereinafter collectively referred to as “Plaintiffs’ Federally Registered Trademarks”);

               (b)     From receiving, manufacturing, distributing, advertising, promoting,

       returning, offering for sale or otherwise disposing of in any manner, holding for sale or

       selling any goods, labels, tags, logos, decals, emblems, signs, and other forms of markings,


                                                 - 28 -
any packaging, wrappers, pouches, containers and receptacles, and any catalogs, price lists,

promotional materials and the like bearing a copy or colorable imitation of Plaintiffs’

Federally Registered Trademarks;

       (c)     From using any logo, trade name or trademark which may be calculated to

falsely represent or which has the effect of falsely representing that the services or products

of Defendants are sponsored by, authorized by, or in any way associated with Plaintiffs;

       (d)     From infringing Plaintiffs’ Federally Registered Trademarks;

       (e)     From falsely representing themselves as being connected with Plaintiffs or

sponsored by or associated with Plaintiffs;

       (f)     From using any reproduction, counterfeit, copy, or colorable imitation of

Plaintiffs’ Federally Registered Trademarks in connection with the publicity, promotion,

sale, or advertising of goods sold by Defendants including, without limitation, apparel, belts,

cosmetics, eyewear, footwear, handbags, jackets, jewelry, perfumes, wallets, watches, and

other products bearing a copy or colorable imitation of Plaintiffs’ Federally Registered

Trademarks;

       (g)     From affixing, applying, annexing, or using in connection with the sale of

any goods, a false description or representation, including words or other symbols tending

to falsely describe or represent such goods as being those of Plaintiffs and from offering

such goods in commerce;

       (h)     From using any trademark or trade name in connection with the sale of any

goods which may be calculated to falsely represent such goods as being connected with,

approved by or sponsored by Plaintiffs; and

       (i)     From destroying, altering, disposing of, concealing, tampering with or in any

manner secreting any and all business records, invoices, correspondence, books of account,

                                         - 29 -
       receipts or other documentation relating or referring in any manner to the manufacture,

       advertising, receiving, acquisition, importation, purchase, sale or offer for sale, or

       distribution of any merchandise bearing Plaintiffs’ Federally Registered Trademarks.

       2. Defendants, their principals, officers, agents, servants, employees and attorneys and all

persons in active concert or participation with them are hereby enjoined, from transferring,

discarding, destroying or otherwise disposing of the following currently in the possession, custody

or control of Defendants:

               (a)    All merchandise bearing any copy or counterfeit of Plaintiffs’ Federally

       Registered Trademarks or any markings substantially indistinguishable therefrom;

               (b)    All labels, tags, logos, emblems, watch faces, signs, and other forms of

       markings, all packaging, wrappers, pouches, containers, receptacles, and all advertisements,

       catalogs, price lists, guarantees, promotional materials and the like bearing any copy or

       counterfeit of Plaintiffs’ Federally Registered Trademarks or any markings substantially

       indistinguishable therefrom, and all plates molds, dies, tooling, machinery, assembly

       equipment and other means of making the same; and

               (c)    All books and records showing:

                      (i) Defendants manufacture, receipt and sale of merchandise bearing

                            Plaintiffs’ Federally Registered Trademarks; and

                      (ii) Defendants’ manufacture, receipt and sale of any labels, tags, logos,

                            decals, emblems, signs, and other forms of markings, any packaging,

                            wrappers, pouches, containers and receptacles, and any catalogs, price

                            lists, guarantees, promotional materials and the like bearing Plaintiffs’

                            Federally Registered Trademarks, either by reference to such trademarks

                            or by style or code number or otherwise.

                                                 - 30 -
       3. The parties may take immediate and expedited discovery, limited to document requests

and interrogatories, without regard to the time limitations set forth in Rules 30, 33, 34 and 36 of the

Federal Rules of Civil Procedure.

       4. The seizures outlined in the opening paragraph are hereby confirmed, and the counterfeit

goods seized pursuant to the Court’s Seizure Order may be destroyed after the appropriate 10 days’

notice is given to the United States Attorney for the Southern District of New York, as provided for

in 15 U.S.C. § 1118.

       5. Service of this Order by first-class mail to the Defendants at their home or business

addresses shall constitute sufficient service of this Order. Service shall be deemed complete on the

mailing of this Order as permitted above.

       6. All papers under seal in this action to date are now unsealed. No later than September

27, 2019, Plaintiffs shall filed on ECF any paper not yet filed publicly.

       7. Plaintiffs are granted an extension, until October 18, 2019, to submit their letter updating

the Court on the status of the investigation of all Defendants’ identities and their plans with respect

to amendment of the complaint and the like.

Dated: September 25, 2019                             SO ORDERED:

                                                      ________________________________
                                                      JESSE M. FURMAN
                                                      UNITED STATES DISTRICT JUDGE




                                                 - 31 -
